DAVIS, Judge.
Jonathan Daniels appeals the postcon-viction court’s denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The postconviction court summarily denied the motion, finding that claims one through three were addressed and denied in a prior order, that Daniels failed to correct the facial insufficiency of claim four, and that his newly asserted claims were successive. We affirm the postcon-viction court’s findings insofar as they relate to claims one through three and the newly alleged claims.
However, we conclude Daniels cured the facial insufficiency of the ineffective assistance allegation contained in claim four. See Cordes v. State, 842 So.2d 874, 875 (Fla. 2d DCA 2003). Because the postcon-viction court did not refute this claim, we reverse and remand for the postconviction court to either attach records that conclusively refute Daniels’s claim or conduct an evidentiary hearing.
Affirmed in part, reversed in part, and remanded.
ALTENBERND and WHATLEY, JJ., Concur.